Name: Commission Regulation (EEC) No 3958/88 of 16 December 1988 on the supply of refined rape seed oil to Non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 88 Official Journal of the European Communities No L 350/35 COMMISSION REGULATION (EEC) No 3958/88 of 16 December 1988 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 March 1988 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 545 tonnes of refined rape seed oil to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 350/36 Official Journal of the European Communities 20. 12. 88 ANNEX I 1 . Operation No ('): 1088/88 2. Programme : 1988 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19 : tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : Mr Ato Bekele, Ethiopian Red Cross, PO box 195, Addis Ababa 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (IILA.1 ) 8 . Total quantity : 300 tonnes net 9. Number of lots : one 10. Packaging and marking (*): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.B) :  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton,  the cans must carry the following wording : 'ACTION No 1088/88 / a red cross, 10 x 10 cm / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / MASSAWA'  shipment to take place in 20-foot containers 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Massawa 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 2.  14. 3 . 1989 18. Deadline for die supply : 25. 4. 1989 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 1 . 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 1 . 1989 not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 25. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1. 3 .  29. 3 . 1989 (c) deadline for the supply : 16. 5. 1989 22. Amount of the tendering security : Ecu 1 5/tonne 23. Amount of die delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  \ 20. 12. 88 Official Journal of the European Communities No L 350/37 ANNEX II 1 . Operation No ('): 1089/88 2. Programme : 1988 3. Recipient : l igue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19 : tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : Croix-Rouge malgache, 1 , rue P. Lumumba, BP 1168, Antanana ­ rivo ; tel . 21 1 1 1 5. Place or country of destination : Madagascar 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (IIIA1 ) 8 . Total quantity : 20 tonnes net 9. Number of lots : one 10. Packaging and marking (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.B) :  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton,  the cans must carry the following wording : 'ACTION N » 1089/88' / a red cross, 10 x 10 cm / 'HUILE DE COLZA / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TAMATAVE'  shipment to take place in 20-foot containers 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  * 15. Port of landing : Tamatave 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 2.  14. 3 . 1989 18 . Deadline for the supply : 25.* 4. 1989 19. Procedure for determining the costs of supply (4): tendering v 20. Date of expiry of the period allowed for submission of tenders : 3 . 1 . 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 1 . 1989 not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 25. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 3 .  29. 3 . 1 989 (c) deadline for the supply : 16. 5 . 1989 22. Amount of the tendering security : Ecu 1 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 350/38 Official Journal of the European Communities 20. 12. 88 ANNEX III 1 . Operation No ('): 1090/88 2. Programme : 1988 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH-121 1 GenÃ ¨ve 19 ; tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : Croissant-Rouge marocain, Palais Mohri , BP 189, Takaddoum, Rabat ; tel. 508 98/514 95, telex ALHILAL 319-40 RABAT 5. Place or country of destination : Morocco 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.A.1 ) 8 . Total quantity : 50 tonnes net 9. Number of lots : one 10. Packaging and marking (*): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.B) :  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton,  the cans must carry the following wording : 'ACTION N0 1090/88  a red crescent with the points facing to the right  HUILE DE COLZA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / CASA ­ BLANCA'  shipment to take place in 20-foot containers 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Casablanca 16. Address of the warehouse and, if appropriate, port of landing :  , ' 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 2..  14. 3. 1989 18 . Deadline for the supply : 25. 4. 1989 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 1 . 1989, not later than 12 noon . Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 1 . 1989 not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 25. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 3 .  29 . 3 . 1989 (c) deadline for the supply : 16. 5. 1989 22. Amount of the tendering security : Ecu 15/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders O : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  20. 12. 88 Official Journal of the European Communities No L 350/39 ANNEX IV 1 . Operation No ('): 1091 /88 2. Programme : 1988 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH-121 1 GenÃ ¨ve 19 ; tel . 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : Croissant-Rouge mauritanien, av. Gamal Abdel Nasser, BP 344, Nouakchott ; tel . 526 70 5. Place or country of destination : Mauritania 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (IILA.1 ) 8 . Total quantity : 125 tonnes net 9 . Number of lots : one 10 . Packaging and marking ^: see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.B) :  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton,  the cans must carry the following wording : ACTION N ° 1091 /88 / a red crescent with the points facing to the right / HUILE DE COLZA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT  shipment to take place in 20-foot containers 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 2.  14. 3 . 1989 18. Deadline for the supply : 25. 4. 1989 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 1 . 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 1 . 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 25. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 3 .  29. 3 . 1989 (c) deadline for the supply : 1 6. 5. 1 989 22. Amount of the tendering security : Ecu 1 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B- 1 049 Bruxelles : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 350/40 Official Journal of the European Communities 20 . 12. 88 ANNEX V 1 . Operation No ('): 1092/88 2. Programme : 1988 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : Croix-Rouge sÃ ©nÃ ©galaise, Boulevard F. Roosevelt, boÃ ®te postale 299, Dakar ; tel . 22 39 92 . 5. Place or country of destination : Senegal 1 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.A.1 ) 8 . Total quantity : 50 tonnes net 9. Number of lots : one 10. Packaging and marking (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.B) :  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton,  the cans must carry the following wording : 'ACTION No 1092/88 / 'a red cross, 10 x 10 cm' / HUILE DE COLZA / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / DAKAR'  shipment to take place in 20-foot containers 11 . Method of mobilization : Community market ° 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Dakar 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 2.-14. 3 . 1989 18. Deadline for the supply : 25. 4. 1989 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 3. 1 . 1989, not later than 12 noon . Tenders shall be valid until 12 midnight on 4. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 1 . 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 25. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1.-29 . 1989 (c) deadline for the supply : 16 . 5. 1989 22. Amount of the tendering security : Ecu 15/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  20. 12. 88 Official Journal of the European Communities No L 350/41 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : See list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary 'a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article .7.(4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing are to be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient.